 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Stephen Mitchell Baquet Family Trust,               No. CV-17-00617-TUC-DCB
10                  Plaintiff,                           ORDER
11   v.
12   Bayview Loan Services LLC, et al.,
13                  Defendants.
14
15          This case is closed, with Judgment entered against the Plaintiff based on res judicata
16   and claim preclusion. (Order (Doc. 33); Judgment (Doc. 34)). Plaintiff’s appeal has been
17   denied. (Mandate (Doc. 40)). Plaintiff has filed a Notice of Void Judgment and Notice of
18   Errata. Both are stricken, and the Clerk of the Court is directed to not accept any filings in
19   this case, without leave of the Court.
20          Accordingly,
21          IT IS ORDERED that the Plaintiff’s Notice of Void Judgment (Doc. 41) and
22   Notice of Errata (Doc. 42) are STRICKEN.
23          IT IS FURTHER ORDERED that the Clerk of the Court shall not accept any
24   further filings in this case, without leave of the Court.
25          Dated this 19th day of March, 2019.
26
27
28
